DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 10/7/20. The claims 1-10, 12-35 are pending. The claims 1, 10 and 12 are amended. Claims 3, 16-35 are withdrawn. Claim 11 has been cancelled. 
Response to Arguments
Applicant’s arguments, filed 10/7/20 with respect to the rejections of claims 1, 2, 4-10 and 13-15 under 102(b) as being anticipated by Williams (US2007/0293808) have been fully considered and the amendment overcomes the rejection. Claim 11 has been cancelled and the limitations added to independent claims 1 and 10. Applicants arguments with respect to the rejection of cancelled claim 11 under 103(a) as being unpatentable over Williams (US2007/0293808) in view of Carrison (US2014/0039537) have been fully considered and are persuasive. However, upon further consideration, a new grounds of rejection has been made in view of Williams (US2007/0293808). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (US2007/0293808) (“Williams).
Regarding claim 1, Williams discloses a method for improving cardiac function (Paragraph [0014]), the method comprising: 
arranging an implantable flow restriction device (restrictor 34) with an aorta of a patient (Paragraph [0029]); and 

inducing stenosis of the aorta distal of the at least one branch vessel of the aorta between 40% and 80%. 
Wiliams teaches the restrictor 34 can be of any size and shape that will cause a sufficient increase in arterial pressure at the renal artery (Paragraph [0030]).  Therefore, Williams sets forth that the percent of stenosis is a result effective variable that effects an increase or decrease in the amount of blood diverted in the renal arteries (Paragraph [0030]).
It would have been obvious to one having ordinary skill in the art to have modified the induced stenosis by the flow restriction device in the aorta to be between 40% and 80%, for the purpose of imparting the desired degree of occlusion/stenosis to the vessel, since it would only involve routine skill in the art to find the optimal occlusion state for treating a patient since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105, USPQ.
Regarding claim 2, Williams discloses the method of claim 1, wherein the implantable flow restriction device includes a flow restricting balloon (restrictor 34 is an inflatable bladder that deploys into shape upon inflation and is adjusted by inflation medium delivered to bladder, Paragraph [0031]; where Examiner interprets a “bladder” as a “balloon”) and adjusting the physical dimensions of the implantable flow restriction device includes altering dimensions of the flow restricting balloon (the balloon is adjustably inflated, Paragraph [0030]).  
Regarding claim 4, Williams discloses the method of claim 1, wherein adjusting the physical dimensions of the implantable flow restriction device includes manipulating a magnitude of constriction for flow through the implantable flow restriction device (Paragraph [0030]). 

Regarding claim 6, Williams discloses the method of claim 1, further comprising adjusting an amount of restriction applied by the implantable flow restriction device after implantation in response to the patient needs (Paragraph [0030]). 
Regarding claim 7, Williams discloses the method of claim 1, wherein adjusting the physical dimensions of the implantable flow restriction device includes altering flow into kidneys of the patient to produce a neuro-hormonal response that effects a change in the patient to move toward normal kidney functioning (the response of a neuro-hormonal response would occur for every patient by being a response of the human body by alteration of blood flow, Paragraph [0030]).  
Regarding claim 8, Williams discloses the method of claim 1, further comprising a sensor (active member 36 that is a sensor within the restrictor 34, Paragraph [0030]) arranged with the implantable flow restriction device and configured to monitor blood flow therethrough, and the sensor is at least one of a pressure sensor and a flow sensor (sensor provides physiological and mechanical conditions within the body, i.e. pressure; Paragraph [0030]).
Regarding claim 9, Williams discloses the method of claim 8, further comprising altering the blood flow through the implantable flow restriction device in response to the blood flow monitored by the sensor (Paragraph [0030]).  
Regarding claim 10, Williams discloses a method of improving cardiac function (Paragraph [0014]), the method comprising: 
arranging an implantable flow restriction device (diversion member 12) within an aorta of a patient (Paragraph [0029], see Fig. 6A); and 
adjusting physical dimensions of the implantable flow restriction device to increase blood flow into at least one branch vessel of the aorta (the flow diversion member diverts blood flow into the renal arties which increases blood flow, Paragraph [0025]) while maintaining a substantially unrestricted blood flow 
inducing stenosis of the aorta distal of the at least one branch vessel of the aorta between 40% and 80%. 
Williams teaches the restrictor 34 can be of any size and shape that will cause a sufficient increase in arterial pressure at the renal artery (Paragraph [0030]).  Therefore, Williams sets forth that the percent of stenosis is a result effective variable that effects an increase or decrease in the amount of blood diverted in the renal arteries (Paragraph [0030]).
It would have been obvious to one having ordinary skill in the art to have modified the induced stenosis by the flow restriction device in the aorta to be between 40% and 80%, for the purpose of imparting the desired degree of occlusion/stenosis to the vessel, since it would only involve routine skill in the art to find the optimal occlusion state for treating a patient since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105, USPQ.
Regarding claim 12, Williams discloses the method of claim 11; yet, is silent regarding wherein adjusting the physical dimensions of the implantable flow restriction device induces stenosis of the aorta distal of the at least one branch vessel of the aorta between 50% and 70%. 
Wiliams teaches the restrictor 34 can be of any size and shape that will cause a sufficient increase in arterial pressure at the renal artery (Paragraph [0030]).  Therefore, Williams sets forth that the percent of stenosis is a result effective variable that effects an increase or decrease in the amount of blood diverted in the renal arteries (Paragraph [0030]).

Regarding claim 13, Williams discloses the method of claim 10, wherein the at least one branch vessel of the aorta is at least one renal artery (Paragraph [0029], see Fig. 6A) and adjusting the physical dimensions of the implantable flow restriction device (Paragraph [0031]) includes increasing blood pressure at an ostium of the at least one renal artery pressure (device is positioned within a region of the ostium, Paragraph [0028]) across a kidney of the patient relative to venous outflow pressure causing more blood to flow through the kidney (increases volume of blood flow to kidneys, Paragraph [0028]).  
Regarding claim 14, Williams discloses the method of claim 13, wherein increasing the blood pressure at the ostium of the at least one renal artery (device is positioned within a region of the ostium, Paragraph [0028] and increases volume of blood flow to kidneys, Paragraph [0029]) includes increasing fluid filtration by the kidney to increase diuresis and lessen fluid retention of the patient (blood flow increases to kidneys and therefore filtration by the kidneys increases, Paragraph [0029], the response of diuresis and fluid retention would occur for every patient by being a response of the human body by restriction of blood flow).  
Regarding claim 15, Williams discloses the method of claim 14, wherein increasing the blood pressure at the ostium of the at least one renal artery (device is positioned within a region of the ostium, Paragraph [0028] and increases volume of blood flow to kidneys, Paragraph [0029]) reduces stimulation of a Renin-Angiotensin-Aldosterone system (RAAS) of the patient (the response of RAAS would occur for every patient by being a response of the human body by restriction of blood flow).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771          

/ERIC J ROSEN/Supervisory Patent Examiner, Art Unit 3771